Citation Nr: 1138742	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right hip disorder. 


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to February 2007.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for left and right hip disorders.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have left hip disability.

2.  The Veteran does not have right hip disability.


CONCLUSIONS OF LAW

1.  Left hip disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Right hip disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of entitlement to service connection for left and right hip disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claims.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records, as well as reports of VA examinations performed in February 2009 and August 2010.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented her current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, she has not accepted that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support either of her claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that she has bilateral hip disorders which were first manifested in service.  Therefore, she maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against her claims.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what she has experienced.  For example, she is competent to report that she had bilateral hip pain in and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she generally is not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay expertise.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the evidence shows that during the Veteran's August 2007 service entrance examination, there were no complaints or clinical findings of a hip disorder of any kind.  Thus, her hips could be presumed to be in sound physical condition at the time of her entry on active duty.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

The Veteran first complained of hip pain in mid-2001.  In June 2001, a bone scan of the hips was negative for any abnormalities and the various diagnoses were bilateral hip flexor strain, bilateral tronchanteric bursitis, and iliopectineal bursitis.  In July and October 2001, the Veteran complained of pelvic pain, and on the latter occasion, the diagnosis was a urinary tract infection.  In October 2004, the Veteran complained of a one day history of intermittent left flank pain which started in her low back and moved around her left side.  In April 2005, she again complained of left sided back pain; and in May 2005, she complained of bilateral hip pain in association with right lower back strain.

In September 2005, following a motor vehicle accident, the Veteran complained of pain in the left side, hip, and back.  The diagnosis was musculoskeletal pain.  

In September 2006, the Veteran underwent a Medical Board examination, primarily to evaluate her complaints of chronic neck and shoulder pain following a September 2005 motor vehicle accident.  During that examination, she reported a left sided low back ache, and it was noted that her low back motion was restricted by pain and muscle spasm in the left back.  However, there were no complaints of clinical findings of a hip disorder of any kind.  

In February 2007, the Veteran was discharged from service due, primarily, degenerative disc disease, manifested by neck and shoulder pain.  

In March 2007, the Veteran filed a claim of entitlement to service connection for a bilateral hip disorder.  In view of her complaints of hip pain earlier in service, the Veteran was examined by VA to determine, in part, the nature and etiology of any hip disorder found to be present.  

During the February 2009 VA examination, the Veteran complained of occasional left hip pain dating to a motor vehicle accident in service.  She stated that the pain occurred approximately 4 times a year and that it lasted for approximately 10 minutes.  She denied any right hip symptoms.  Following the examination, the relevant diagnosis was bilateral hip pain, greater on the left than the right.  The examiner stated that there were minimal associated physical abnormalities and minimal disability.  

Despite the diagnosis of bilateral hip pain that examination was found to be inadequate for rating purposes.  In this regard, the Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  Moreover, the examiner failed to clearly make or rule out a current diagnosis of right and/or left hip disability(s) and did not address the Veteran's reports of in- service hip injuries, reports of chronic symptomatology in service, or reports of continuous symptoms since service separation.  Therefore, the Veteran was reexamined by VA to determine if, in fact, there was any chronic, identifiable hip pathology responsible for her pain.  

During her August 2010 VA examination, the Veteran denied left hip pain but reported right hip pain with prolonged walking.  She stated that it was momentary in nature and dissipated very quickly, when she stopped walking.  She noted that she took over the counter medication which reportedly helped a little bit.  

On examination, the Veteran's hips appeared anatomically normal, and there was no associated tenderness, swelling, instability, or limitation of motion in either hip.  Moreover, X-rays were negative for an acute abnormality of either hip.  Therefore, following the examination, the examiner determined that the Veteran's hips were normal.  In addition, the examiner's review of the claims file revealed that the Veteran's complaints of hip pain in service were not chronic in nature.  As such, the examiner concluded that the claimed hip disorder was unrelated to service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Despite her complaints of hip pain, none of the various treatment records/examination reports in or after service have revealed chronic, identifiable pathology in either hip.  The Board has specifically considered whether the earlier diagnoses represented actual disorders which merely resolved during the pendency of the claim, but finds that the evidence as a whole demonstrates that the Veteran simply does not have an identifiable right or left hip disorder.  Absent the existence of a hip disease or injury in service or the existence of a current disorder in either hip, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left or right hip disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for right hip disability is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


